Citation Nr: 1209886	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-19 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for motor neuropathy of the right leg.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for motor neuropathy of the left leg and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970 and from July 1970 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  But in July 2009 the Veteran withdrew that hearing request and asked, instead, for a hearing before a local decision review officer (DRO).  But in December 2009, the Veteran also withdrew even that additional hearing request, so the RO cancelled that hearing.

The claims require further development before being decided, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection may be granted for disability resulting from injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011).


Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he at least has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Thus, to establish service connection for a disability, symptoms during service or within a reasonable time thereafter must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  And a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury, incurred in or made worse by the appellant's military service.  38 C.F.R. § 3.303(a).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying, however, that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not, in fact, shown to be chronic or when this is legitimately questionable.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain conditions like organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any other disease diagnosed after service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage at 494-97 (1997).  When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the facts of this particular case.  The Veteran served on active duty from August 1968 to June 1970 and from July 1970 to July 1971, including a tour in Vietnam from March 1969 to March 1970.  It therefore is presumed that he was exposed to Agent Orange or other herbicide agent during that service in Vietnam.  And acute and subacute peripheral neuropathy is on the list of diseases presumptively associated with said exposure, even if there is no record of the disease in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2; Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

The Secretary of VA, however, has often reiterated that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).

Review of this appellant's service treatment records (STRs) shows no mention of any acute or subacute peripheral neuropathy during his active military service.

In August 2005, the Veteran requested service connection for what he described as "bilateral motor neuropathy, left leg."  In a November 2005 rating decision, service connection for peripheral neuropathy of the left leg was denied on a direct-incurrence basis and as secondary to his service-connected lumbar spine disability.  He did not file a notice of disagreement (NOD) within one year of receiving notification of that decision denying that claim to initiate a timely appeal.  38 C.F.R. § 20.201.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 3.160(d), 20.200, 20.1103.

In October 2007, the Veteran again requested service connection for bilateral motor neuropathy.  In a July 2008 statement of the case (SOC), service connection was denied on direct, presumptive, and secondary bases, including on the premise he had acute and subacute peripheral neuropathy stemming from his service in Vietnam and resultant exposure to Agent Orange or other herbicide.

In his August 2008 substantive appeal (on VA Form 9), the Veteran indicated he had received treatment for "a left and right neuropathy condition" within a year or so of his separation from service - in 1973 or thereabouts - at the local VA Medical Center (VAMC) in San Juan, Puerto Rico.

Regarding the motor neuropathy of the right leg claim, the duty to assist the Veteran with this claim requires that VA make reasonable efforts to obtain relevant records that he adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).

Although he separated from service in July 1971, and 1973 is not within one year of that (instead two years), these VA medical treatment records he mentioned still very well may be pertinent to his claim because they suggest the possible manifestation of relevant symptoms relatively soon after the conclusion of his service.  It thus is necessary to try and obtain these cited records before deciding his appeal.  38 C.F.R. § 3.159(c)(2).

Regarding the motor neuropathy of the left leg claim, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010) (indicating the Veteran is not required to submit evidence that is new, material, and raises a reasonable possibility of substantiating the claim).

The evidence that is considered in determining whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis - so irrespective of whether it was a prior denial of the claim on its underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence submitted to try and reopen a claim is presumed credible, albeit just for the limited purpose of determining whether it is new and material, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran recently has presented a new theory of service connection by essentially indicating he had either acute or subacute peripheral neuropathy within one year of separating from service based on his presumed exposure to Agent Orange or other herbicides in Vietnam.  But separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for that disability.  The Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion, only those explicitly raised by either the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  He therefore must still present new and material evidence with respect to this claim.  Theories of substantive entitlement to benefits such as direct and presumptive connection are not independent for res judicata purposes, and can be lost forever if not addressed.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed.Cir.2005); see also Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim).


Presumptive service connection for acute and subacute peripheral neuropathy due to exposure to herbicides is a long-standing theory of entitlement since November 7, 1996 and was, therefore, in effect when the Veteran's claim was previously denied by the RO in November 2005.  See 61 Fed. Reg. 57,586-89 (1996); 38 C.F.R. § 3.309 (1997).  The Board will also not reopen because he alleged an alternative theory of entitlement in the absence of a liberalizing change in law.  See Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).

However, VA has been put on notice of the possible existence of additional relevant evidence that, if obtained, could provide a basis to reopen the claim.  Therefore, these treatment records must be obtained an associated with the claims file for consideration in this appeal.  See 38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Try and obtain the additional VA treatment records the Veteran has made reference to - specifically, those regarding the evaluation or treatment he says he received in 1973 or thereabouts at the local VAMC in San Juan for "a left and right neuropathy condition".  Make as many requests as are necessary to obtain these records since they are in the possession of a Federal department or agency, namely, VA.  38 C.F.R. § 3.159(c)(2).  End these efforts only if it is concluded these records sought do not exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested 

records do not exist or that the custodian does not have them.  Id.  In this eventuality, also appropriately notify the Veteran of the inability to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate the claims in light of all additional evidence obtained.  The motor neuropathy of the right leg claim should be considered on a direct-incurrence basis, as secondary to the service-connected lumbar spine disability, and on a presumptive basis on the premise it is the result of the Veteran's presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  Also preliminarily determine whether there is new and material evidence to reopen his claim for motor neuropathy of his left leg, under these same three theories of entitlement.  If the claims continue to be denied, send him and his representative a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

